Citation Nr: 0942963	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, 
Alabama


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for medical treatment rendered on December 14, 1998


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from November 1960 to 
November 1970 and from March 1972 to October 1988.  He also 
served a period of active duty for training from June 1960 to 
February 1961.

There is also of record a pending appeal of a March 1999 VA 
medical center (VAMC) determination that denied reimbursement 
of unauthorized medical expenses for treatment rendered on 
December 14, 1998 at a private medical facility.  This appeal 
was perfected in June 1999.  There is no record of a final 
Board determination of this matter; thus it remains open and 
pending. 

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.

REMAND

As to the issue of entitlement to reimbursement of 
unauthorized medical expenses for treatment rendered on 
December 14, 1998 at a private medical facility which has 
been pending since the March 1999 denial, it appears that 
there may possibly be additional evidence or adjudicatory 
actions regarding this matter located at the VAMC in 
Birmingham, Alabama.  If this facility still has a medical 
administrative services (MAS) file regarding this matter, 
such should be obtained and associated with the claims 
folder.  Otherwise the Veteran should be provided the 
opportunity to submit evidence in support of his claim for 
reimbursement of medical expenses. 

Accordingly this matter is REMANDED for the following:

1.	The AOJ should obtain records, to 
include any MAS file from the VAMC in 
Birmingham, Alabama for any records 
pertaining to his claim for 
reimbursement of unauthorized medical 
expenses for medical treatment 
rendered on December 14, 1998.  
2.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided either a 
statement of the case (SOC) or 
supplemental statement of the case (SSOC) 
which reflects consideration of all 
additional evidence received.  If a SOC 
is issued, the Veteran should be provided 
with a substantive appeal. It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


